PER CURIAM.
Upon the filing of the Unconditional Guilty Plea and Consent Judgment for Discipline this Court appointed a referee to conduct a hearing regarding Fogarty’s alleged misconduct. The unconditional plea for consent judgment,* acknowledges his violation of Florida Bar Code of Profession- . al Responsibility, Disciplinary Rules 1-102(A)(1), (4), (5) and (6), and 6-101(A)(3). The referee recommended that Fogarty be found guilty in accordance with his unconditional plea and that he be suspended from the practice of law for a period of six (6) months and continuing thereafter until proof of rehabilitation; and further that respondent shall refund legal fees in the amount of Two Thousand Dollars and No Cents ($2,000.00) to his former client, Vickie L. Bennett.
Neither side contests the referee’s report which we hereby adopt. Accordingly, Brian J. Fogarty is hereby suspended from the practice of law for a period of six (6) months effective thirty (30) days from the filing of this opinion and continuing thereafter until proof of rehabilitation; and further is directed to refund legal fees in the amount of Two Thousand Dollars and No Cents ($2,000.00) to his former client, Vickie L. Bennett.
Judgment for costs in the amount of $521.23 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
*417ADKINS, Acting C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.